                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                    3:18-cv-188-FDW

JAMES C. McNEILL,                         )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                            ORDER
                                          )
FNU JHONSON, et al.,                      )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on the North Carolina Department of Public Safety’s

(“NC DPS”) sealed Notice, (Doc. No. 15), informing the Court that it has been unable to procure

a waiver of service of process for Defendants Marquhne Benjamin Johnson1 and Jackie Yang.

       NC DPS has provided the names and last known addresses for Defendants Johnson and

Yang. The Clerk of Court is directed to notify the U.S. Marshal that Defendants Johnson and Yang

need to be served with the summons and Complaint in accordance with Rule 4 the Federal Rules

of Civil Procedure. If Defendants Johnson and Yang cannot be served at the addresses provided

by the NC DPS, the U.S. Marshal shall be responsible for locating their home addresses so that

they may be served. See 28 U.S.C. § 1915(d) (in actions brought in forma pauperis under §

1915(d), “[t]he officers of the court shall issue and serve all process, and perform all duties in such

cases”); Fed. R. Civ. P. 4(c)(3) (“At the plaintiff’s request, the court may order that service be

made by a United States Marshal or deputy marshal or by a person specially appointed by the

court. The court must so order if the plaintiff is authorized to proceed in forma pauperis under 28




       1
           “FNU Jhonson” in the Complaint.
                                                  1
U.S.C. § 1915….”). If the U.S. Marshal is unable to obtain service on Defendants Johnson and

Yang, the U.S. Marshal shall inform the Court of the reasonable attempts to obtain service. The

U.S. Marshal shall not disclose Defendants’ home addresses to the pro se incarcerated Plaintiff

and shall file any document containing such addresses under seal.

       IT IS THEREFORE ORDERED that:

       (1)    The U.S. Marshal shall use all reasonable efforts to locate and obtain service on

              Defendants Johnson and Yang at their home addresses. If the U.S. Marshal is

              unable to obtain service on Defendants Johnson and Yang, the U.S. Marshal shall

              inform the Court of the reasonable attempts to obtain service.

       (2)    The Clerk is respectfully instructed to mail a copy of the Complaint, (Doc. No. 1),

              the Sealed Notice containing Defendant’s last known addresses, (Doc. No. 15), and

              this Order to the U.S. Marshal.

                                            Signed: October 23, 2018




                                                2
